DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06 April 2022 has been considered but does not overcome the art of record. New rejections based on applicant’s amendments are recited below.  Claims 3-6 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Pantorouter made from steel” to Singh (Singh).
Concerning claim 3, Singh discloses a router template guidance system adapted for use with a router system having a router bit, a pantograph router mount frame arm, and a template holder, for enabling efficient and accurate cuts on workpieces comprising:
a template (E12 in the figure reproduced below) adapted for being removably attached on the template holder;
a guide bearing assembly adapted for being removably retained on the arm, said guide bearing assembly comprising a guide bearing (E11 in the figure reproduced below) adapted for following in contact with said template (E12), a shaft (E13 in the figure reproduced below) for carrying the guide bearing (E11), and a collar (E14 in the figure reproduced below) adapted to be tightened at an intermediate location along the shaft (E13) to facilitate positioning of the shaft (E13) and guide bearing (E11) relative to the arm, the collar (E14) being adapted to retain the depth of location of the shaft (E13) and guide bearing (E11) relative to the arm to facilitate easily repeatable reinstallation of the guide bearing assembly into the arm to facilitate efficient and accurate router cuts on workpieces (as it is capable of doing so).
Concerning claim 4, Singh discloses wherein said guide bearing assembly is adapted to be relocatably lockable at varying locations along the shaft (E13), the shaft (E13) being releasably and variably positionable relative to the arm, said guide bearing assembly thus being easily relocatable to a pre-set position relative to the arm (as it is capable of doing so).
Concerning claim 5, Singh discloses a router template guide bearing assembly adapted for use with a pantographic router mount frame arm, comprising: 
a shaft (E13 in the figure reproduced below) having first and second ends; 
a guide bearing (E11 in the figure reproduced below) rotatably mounted on a first end of said shaft (E13); and 
a annular collar (E14 in the figure reproduced below) adapted to be relocatably mounted (as the collar has a locking screw that allows the collar to move and be attached along the shaft E13) at an intermediate location between the first and second ends on said shaft (E13), the collar (E14) being adapted to retain the depth of location of the shaft and guide bearing relative to the arm, said shaft, and hence said guide bearing, being adaptable for installation on the arm to enable ready adjustability and repeatable locatability of the shaft and guide bearing relative to a template to facilitate easily repeatable reinstallation of the guide bearing assembly at a pre-set position into the arm to facilitate efficient and accurate cuts and carves with the router. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of “Carsten Avenhaus's pantorouter, with gears” to Avenhaus (Avenhaus).
Concerning claim 6, Singh discloses said guide bearing (E11) is a guide bearing wheel but does not disclose a taper.
Avenhaus, as discussed above, discloses a guide bearing assembly having a guide bearing (E1) and said guide bearing is a guide bearing wheel (see figure reproduced below), and wherein the taper (E7) of said guide bearing wheel (E1) extends around the entire exterior wheel surface and is adapted for contact use with an interior and an exterior surface of a template to guide a router blade for creating a tenon on a workpiece corresponding with the exterior of the template, and for creating a mortise on another workpiece corresponding with the interior of the template, the tenon and the mortise being matched in size and location on the workpieces in order to interconnect the workpieces.
It would have been obvious to the skilled artisan at the time of the invention to construct the guide bearing assembly of Singh such that the guide bearing (E11) has a taper as such determination would result during routine engineering practices and experimentation. Accordingly, such a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  Avenhaus discloses a number of differently shaped guide bearings.  Some have a round shape, like the bearing of Singh and others have a tapered shape.  As such, the exact shape are obvious variant based on the desired use of the apparatus.

    PNG
    media_image1.png
    506
    670
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    387
    519
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed 06 April 2022 have been fully considered but they are not persuasive. First, applicant argues that Singh does not disclose that the collar (E14) is adapted to be mounted at an intermediate location between the first and second ends of the shaft (E13) to enable adjustability and repeatable locatability of the shaft and guide bearing.  However, Singh is capable of performing those functions.  The claims are directed to an apparatus and thus the prior art merely has to be capable of performing the functions claimed.  The prior art need not actually disclose performing those functions.  As seen in the figure above, Singh discloses a collar (E14) that is capable of being repositioned along the shaft since it has a bolt on the top of the picture that can be loosened to allow for sliding of the collar along the shaft and the bolt can also be tightened to lock the collar to a specific location along the shaft.  As such, the collar is capable of being positioned at an intermediate location between the first and second ends of the shaft (in fact the picture show as much).  Accordingly, this is thus also capable of allowing ready adjustment and repeatable locatability of the shaft and guide bearing.  Second, applicant argues that the combination of Avenhaus in view of Singh is not proper.  However, based on applicant amendments (so that claims 3-4 no longer depend on claims 1 and 2) claims 3-4 are now rejected based solely on Singh and accordingly these arguments are moot.  With regards to claim 6, applicant’s arguments are directed to the combination not discloses the limitations argued above which, as discussed above, Singh is capable of performing.  It is noted that applicant has provided no argument with respect to the actual combination of Singh and Avenhaus to disclose the claimed limitations of claim 6.  Accordingly, applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        06/17/2022